El J uee Asociado Se. Eigueras,
emitió la opinión del Tribunái.
Como todos los antecedentes de este caso constan en la; resolución apelada de la Corte de Mayagiiez la clari-dad exige que se copie literalmente. Dice así:
“Al; considerar esta .moción debe ante todo consignarse que la re-*567solución de la misma no envuelve declaración alguna de 'derechos, ni la Corte puede hacer ningún pronunciamiento que afecte el mejor dere-cho á poseer de" que las partes ¡contendientes se creyeren asistidas; pues tales declaraciones ó ¡pronunciamientos de derechos sustantivos deben ser el resultado de un juicio seguido por todos sus trámites legales has-ta dictar sentencia ¡definitiva. — En este caso la resolución de la Corte solo tiene el -alcance de una providencia intermedia ó interlocutoria, constituyendo una mera.orden .entendiéndose por tal según el artí-culo 315 del 'Código de Enjuiciamiento Civil, toda disposición de la Corte ó Juez dada por escrito ó anotada en el record, que no esté incor-porada en una sentencia; y la solicitud para obtener una orden de esta naturaleza constituye una moción con arreglo al precepto legal citado siendo smnarísimo el procedimiento para obtenerla: — Hecha esta aclaración debe consignarse como hechos los siguientes: que el ¡Banco Territorial y Agrícola como consecuencia de un procedimien-to smnarísimo de ejecución de una hipoteca de un procedimiento su-m-arísimo de ejecución de una hipoteca constituida á su favor por Don Felipe Cuevas. Arredondo' sobre una hacienda de sus propie-dad denominada Carmelitas, radicada en el barrio ele la Bajura tér-mino Municipal de Cabo-Rojo de este Distrito Judicial y bajo las eolindancias 'que sé relacionan en la propia escritura de su cons-titución, solicitó y obtuvo mandamiento de ejecución el que fué li-brado al Marshal de esta Corte para su cumplimiento: que dicha fin-ca fué sacada á pública subasta adjudicándose en definitiva al acree-dor hipotecario en pago del crédito y otorgándose por aquel fun-cionario el correspondiente certificado de venta á favor del referi-do Banco Territorial y Agrícola; que posteriormente solicitó y ob-tuvo éste de la Corte que librara un mandamiento ú orden al Marshal para que .se le pusiera en posesión real de la finca, consti-tuyéndose en ella dicho ¡Marshal á fin de ¡dar la posesión solicitada, habiéndose abstenido de hacerlo por haberse opuesto á ello Don Felipe Cuevas y Padilla alegando en el acto, hallarse en la posesión de dicha finca, en virtud -de un título de arrendamiento según así lo hizo constar el aludido funcionario en las diligencias que acompañó con el mandamiento que fué devuelto sin cumplimentar; como consecuencia de este último la Corte dejó sin efecto la orden de posesión ¡dictada, pe-ro autorizó al Banco Territorial y Agrícola para que presentara nue-va moción con el mismo objeto á fin de dar una oportunidad al po-seedor por título de arrendamiento Cuevas y Padilla, para que expu-siera las causas y motivos por la cuales no ¡procedía que se diera al Banco dicha posesión — en este último sentido ha Sido presentada *568por el Banco'una moción la cual fué notificada al referido posee-dor quien se opuso á ella señalándose día para -la vista la que tuvo lugar con asistencia 'de los respectivos Letrados defensores, los cua-les informaron lo que tuvieron por conveniente en defensa de sus pre-tensiones; y presentaron los doeumetos obrantes en el legajo de la Corte sobre ejecución de dicha hipoteca y además el demandado acom-pañó una escritura de ratificación de ún contrato privado de arren-damiento otorgado ante el Notario de esta Ciudad Don Mariano Rie-ra 'Palmer,' siendo las partes contratantes Don Felipe Cuevas Arre-dondo y Don Felipe Cuevas y Padilla: la primera cuestión que ha de considerar la Corte es la que se refiere á la conducta del Marshal .al abstenerse de dar posesión real y efectiva de la ,finca, al Banco Territorial y 'Agrícola. — Esta conducta á —juicio de la Conte ha sido correcta y la única legal, como así hubo de reconocerlo implícitamente al dejar sin efecto la orden 'de posesión que había dictado contra el deudor por sentencia Cuevas y' Arredondo. — Mas en' apoyo y corrobo-ración de esto, y para desvanecer toda duda en la materia, baste so-lamente reflejar aquí la opinión de eminentes comentaristas Ameri-canos, en la cual se traduce á la vez la doctrina legal de innumerables decisiones .de las Cortes ¡Supremas de distintos Estados de la Unión, ex-presivas de que una venta de tierras al Marshal ó Sheriff solamente puede entregar esta última ¡posesión debe recurrir al remedio sumarí-simo que la Ley establece para dar la posesión de tierra, (auto de posesión ó de ayuda'ó asistencia, Writ óf Assistance) ó una acción de desahucio. — En ésta ocasión la Corte: se ha inspirado -en la practica observada en el Estado de California en cuya virtud el comprador de una finca hipotecada y vendida en pública, subasta, tiene derecho á que se' le dé ó conceda un auto de' asistencia pedido mediante mo-ción para que se le ponga en posesión de la finca sin recurrir á una acción 'de de.sahueioP-La .segunda cuestión es la se refiere á la per-sonalidad del demandado Cuevas y Padilla, en este punto debe ha-cerse constar de acuerdo con la doctrina de la jurisprudencia Americana aplicable' ea este caso, que cuando una ó varias personas en-tran .en la posesión real ó actual de una finca, litis pendiente, tales pérsonas' están sujetas-á la jurisdicción de la Corte (can he dispossed the execution, Forgati vs. Sparkr, 22 California, 148) habiendo otor-gado'él contrato’privado de arrendamiento entre el deudor ejecuta-do ¡Cuevas Arredondo y el hoy demandado Cuevas y Padilla, con fecha ocho dé'Mayo de-'mil'novecientos cuatro, esto es, después de inicia-do por' el Banco -Territorial y Agrícola el procedimiento sumarísimo para la ejecución1 'de'"sn hipoteca,- desde cuya fecha- entró en pose-*569sión -de la finca hipotecada el arrendatario, es evidente qne el-tal-Cue-vas Padilla quedó desde aquel momento sujeto á la jurisdicción de esta Corte y con personalidad bastante para ser oido en la moción presentada. — La tercera cuestión que se presenta á la consideración de la Corte es el título en que funda su oposición el demandado. — Dicho título es un-a escritura otorgada en 30 de Noviembre de 1904 por ante el testimonio del Notario Don 'Mariano Riera Palmer, entre Don Felipe Cuevas Arredondo, como dueño de la finca hipotecada y Don Felipe Cuevas y Padilla, y por la cual ambas partes ratifican un con-trato privado de arrendamiento de la expresada finca otorgado por las mismas personas en ocho de Mayo del año citado 1904: — la Coide en-tiende que ese título no es bastante por ineficáz para que le deman-dado pueda legalmente fundándose en él,- resistir; estorbar ó de cual-quier otro modo impedir, que dé posesión de dicha finca al peticiona-rio, porque tratándose el arrendamiento de bienes inmuebles para -qne puedan perjudicar á tercero es necesario-que consten inscritos en el Registro de la Propiedad como verdaderas cargas reales de la finca circunstancia de que carece el título presentado, ó que sin tener este requisito tal .arrendamiento se hubiera constituido por convenio ó pac-to expreso con el acreedor hipotecario, lo que tampoco se ha justi-ficado, siendo por tanto de aplicación en este punto, el precepto claro y terminante del artículo 1474 del vigente Código Civil, en cuanto establece qne el comprador de una finca arrendada tiene derecho á que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario y lo dispuesto en la Ley Hipotecaria. — ;Pero se alega que estando el Banco Territorial y Agrícola sugeto á la facultad de re-dención ó rescate que establece el nuevo Código de Enjuiciamiento Civil en favor ¡del dueño de la finca ó de sus sucesores legales se halla com-prendido dentro del último párrafo del precepto del citado artículo en cuanto previene qne le comprador con pacto de retraer no puede usar de la facultad de desahuciar al arrendatario, hasta que haya cum-plido el plazo para usar del retracto: — este argumento envuelve una lamentable equivocación jurídica que es preciso desvanecer: — cierta-mente que el vigente Código de Enjuiciamiento Civil estatuye un de-recho nuevo -de carácter sustantivo como es el de derecho de redención ó rescate como un beneficio á .favor del deudor ejecutado dueño de la finca: — sus sucesores legales é acreedores por gravamen: — este de-recho de redimir ó rescatar la finca vendida constituye una condición resolutoria impuesta por ministerio ele la ley por tanto un verdade-ro derecho de retracto legal, cuyo lugar apropiado según la técnica jurídica debería estar en los preceptos del Código Civil como una *570adición 6 .aaupliación de los retractos legales eimmraedos en el íuisinO (el de coherederos, consocios, comuneros ó condueños de colindante de dueño directo y útil de colitigante). El retracto convencional llama-do de retroventa debe su existencia á voluntad de las partes contra-tantes contrariamente y en oposición al primero ó el legal opte brota de las entrañas mismas de la ley siendo esto tan corriente y usual en la nomenclatura legal, la alegación hecha ¡por el demandado cae des-de luego .por su propio peso puesto que el párrafo transcrito se re-fiere solamente al retracto convencional ó sea la retroventa y no ha-biéndose demostrado que el Banco Territorial y Agrícola hubiere esti-pulado con el hipotecante tal derecho de retraer la finca hipotecada caso de venta judicial ó extrajudicial, es de todo punto evidente que el arrendatario no puede con éxito ampararse ahora de dicha prescrip-ción para resistir la entrega de la posesión del referido inmueble hi-potecado : — ni es exacto, jurídicamente hablando, que en este procedi-miento se trate del ejercicio de ninguna acción de ¡desahucio, que como toda acción en general tendría que ejercitarse del modo y en la forma que dicho Código de Enjuiciar determina ó sea mediante demanda sustanciada por todos sus trámites legales, como consecuencia de un contrato de 'arrendamiento y por virtud de las causas taxativamente señaladas en el iCódgio Civil y no de otras derogadas ya por las re-formas del .nuevo Código Procesal que ha establecido una verdadera acción para recobrar la posesión: — el procedimiento seguido por la Corte es sumarísiino y ageno por completo á toda acción de desahucio que el peticionario no ha utilizado, limitándose solo á pedir la po-sesión actual y real .de la finca, como consecuencia de la venta reali-zada y cuya posesión puede ser concedida por la Corte, en este caso, mediante un auto de ayuda ó asistencia en otros formas sumarísimas sin. necesidad de que el promovente utilice da acción del desahu-cio : — ciertamente que las disposiciones del nuevo Código de Procedi-mientos aparecen .autorizar en materia de redención el criterio legal de la parte demandada respecto á que el comprador de una finca ven-dida, en pública subasta para .Satisfacer una sentencia, np puede des-poseer al arrendatario en posesión de la finca, sino que debe respetar el uso y ocupación de la. misma, limitándose solo á percibir de aquél el importe de las rentas ó beneficios, mientras no obtenga la escritura definitiva de venta que convierte en absoluto y pleno el dominio con-dicional, precario, irrevocable que le fuera trasmitido con el certi-ficado de venta ó de traspaso del inmueble otorgado po¡r el Marshal: — tal criterio legal sin embargo, no puede ser autorizado por la corte sin violar el precepto de la ley sustantiva -ya citado, que *571se opone abiertamente á ello de .-acuerdo con las prescripciones de la ley hipotecaria no derogadas en este punto de los arrendamientos de inmuebles: — bueno es hacer constar de paso, para no dejar en pié una afirmación de la parte promovente que el derecho de redención ó de rescate legal, ó de retracto legal, que con todos estos nombres puede ser determinado, obliga á todos los compradores de fincas adquiridas en pública subasta, por virtud de ejecución de sentencia, cualquiera que sea el título de su -crédito ó el origen 'de la obligación y por tanto á los acreedores hipotecarios, los cuales dejaron de serlo desde que la ven-ta se realizó en su propio favor y beneficio, porque extinguida la, obligación principal mediante el pago, quedó extinguida la obligación accesoria de hipoteca y en su consecuencia los defectos de la misma por el principio jurídico sublata-causa-tollitur-effectus; siendo esto así además .porque la ley no distingue ni establece ninguna excep-ción ó privilegio en favor 'de los hipotecarios con perjuicios del hipotecante. — Si la hipoteca se ha extinguido, si ha muerto de hecho y de derecho, es de plinto innegable, -que con ella desapareció .tam-bién la personalidad del acreedor hipotecario el cual después de todo, ningún derecho al. dominio de la finca hipotecada tenía adquirido por virtud de la constitución de la hipoteca que solo afecta el inmue-ble hipotecado ó por mejor decir .el valor del mismo, á la respon-sabilidad y seguridad de la obligación principal para .cuya garantía se constituyó. — Tampoco -puede tomar -en consideración la -corte, el argumento esgrimido por el demandado de -que el comprador por el hecho de la venta -ele la finca hipotecada se subroga en el lugar del deudor por sentencia, y adquiere todos sus derechos, títulos, intere-ses, y acciones ó cualquiera otros que le correspondan en cualquier tiempo en que esté subsistente cualquier gravamen por embargo mientras esté-pendiente -el pleito ó por registro del fallo, para deducir de dicho argumento que el Banco Territorial y Agrícola como subroga-do del deudor Cuevas y Arredondo, que es el arrendador, esta en el deber de respetar el arriendo hecho á favor de Cuvas y Badil La, y por lo tanto que no puede remover á éste de la posesión de la finca en que se encuentra: — pero aparte de que la subrogación en este casó es para ejercitar derechos y acciones y no para cnmp-lir obligaciones y de que los derechos, títulos, intereses y acciones á que alude la ley tirocesal, no son otros en recta interpretación, sino aquellos que constituyen el derecho real por excelencia que es el dominio en sus distintas manifestaciones, entendiéndose, hasta, -digo hecha la subroga-ción en eo-n-templ ación á- la cosa ó al Jus-in-re, pero no á las per-sonas ó sea al Jns-ad-res, el argumento carece de toda fuerza des-*572pues de lo que se deja manifestado sobre los arrendamientos de bie-nes inmuebles. — >En mérito de lo expuesto la corte declara que no son aceptables las razones expuestas por el demandado Felipe Cuevas Padilla y en su .consecuencia es de opinión que la ley, los hechos están á favor del promovente. — Por tanto decreta y ordena que se ponga al Banco Territorial y Agrícola en posesión real y efectiva de la finca “Carmelita” sita en el barrio de 'la Bajura del término Municipal de Cabo-Rojo de este Distrito Judicial ó á la persona 'que aquél designe para recibir en su nombre, removiendo de ella al actual ocupante Felipe Cuevas Padilla 'ó á cualquier otra persona que en sustitución de éste ocupe dicha finca, la que se describirá con toda precisión en el mandamiento que se libre al Marshal de esta Corte para el debi-do cumplimiento de esta orden con las costas al demandado. — Isidoro Soto Nusa. — Juez. ’ ’
De esa resolución apeló Don Felipe Cuevas Padilla y sus abogados los Sres._ Méndez y Acuña presentaron en esta Corte Suprema una copia autorizada por el Secre-tario de la Corte de Mayagüe'z de diversas constancias del pleito de que nace esta apelación.
El apelante presenta un alegato y después de referir los antecedentes que ya constan relacionados en la reso-lución apelada añade (jomo fundamentos de derecho.
Primero: Que el contrato de arrendamiento celebrado entre Don Pelipe Cuevas Padilla y Don Felipe Cuevas Arredondo, creó en favor del primero un estado de dere-cho autorizado por los artículos 259 y 266 del Código de Enjuiciamiento Civil, según el que el arrendatario no puede ser desposeído de la propiedad arrendada duran-te el plazo de un año que la propia ley citada concede al deudor ó á cualquier interesado para rescatar la pro-piedad.
Segundo: Que siendo el contrato de arrendamiento que se deja indicado de todo punto válido y legal y en nada opuesto á .las estipulaciones de la escritura de hipoteca á favor del Banco Recurrido, es evidente que la reso-' lución de la Corte que prescinde en absoluto de aquél *573y de sus efectos legales, quebranta los preceptos de dichas disposiciones legales.
Solicita que se declare con lugar'el recurso con las cos-tas á la parte recurrida.
El apelado que es el Banco Territorial y Agrícola de Puerto Rico adiciona el record con una copia del certi-ficado de venta y de otras constancias de los' autos prin-cipales, y presenta su alegato sosteniendo la justicia de la resolución recurrida porque esta cuestión dice debe resolverse por el Código Civil y por la Ley Hipotecaria, pero aún estudiando los artículos 259 y 266 del Código de Enjuiciamiento Civil que de contrario se citan tam-poco colocan al apelante en la situación que él supone porque el primero subroga al comprador en subasta-pú-blica de propiedad real, en lugar del deudor en cuanto á sus derechos, títulos, intereses y acciones reales y per-sonales; más no le sujeta á sus obligaciones y cargas y el segundo 'dice que el comprador tendrá derecho á per-cibir del arrendatario en posesión las rentas de la pro-piedad vendida ó el valor de su uso y ocupación; pero no dice que .el comprador tenga la obligación de respe-tar el arrendamiento ó lo que es lo mismo que el com-prador puede elegir entre percibir las rentas ó dar por terminado el arrendamiento.
Señalado día para la vista solo compareció el Abogado de la parte incurrida quien alegó oralmente cuanto cre-yó conducente á su derecho.
Entendemos que no hay necesidad de considerar las alegaciones que una y otra parte han expuesto para sos-tener sus respectivos derechos. Este es un caso semejan-te al de James W. Chapman procedente también de la Corte de Mayagüez y en el que fue ponente el Hon. Juez Adolph G. Woif.
En ese caso solo se estudió la naturaleza de la resolu-ción recurrida y se dijo que no era apelable.
*574Con efecto, en este caso también, si se atienden á las prescripciones de la Ley Hipotecaria y de su Reglamen-to no pueden suspenderse estos procedimientos suma-rios por medio de incidentes ni por medio de recursos que puedan interponer las personas por cualquier con-cepto interesadas, salvo los casos de suspensión taxati-vamente marcados en el artículo 175 del citado Regla-mento.
Pero aquí se trata de una orden mandando dar pose-sión de una finca vendida en pública subasta por medio del Marshal de la Corte de Mayagüez.
Esa orden no es la sentencia á que se refiere el primero segundo párrafo de la sección 295 del Código de En-juiciamiento Civil ni es la sentencia ó resolución á que se contrae el párrafo tercero de la citada sección y por consiguiente no siendo apelable; la resolución reclamada proponemos que debe, desestimarse la apelación sin en-trar en otro género de consideraciones que á nada con-ducirían en el presente caso.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, MacLeary y Wolf.